             Case 1:19-cv-06492-LGS Document 37 Filed 08/21/20 Page 1 of 3


                     Lew OrrtcE oF SrnNLEy CntNrrz
                               260     MADtsoN AveNue, Fuoon l7
                                        New Yonx, NY lOOl6
                                       Orrrce: 212.935.4611
                                        F.e,x: 212.379.2043
                                 E-   Mau: schi nitz   @   chinitzlaw.com



                                                 August 18,2020


                                            Application DENIED for substantially the same reasons as stated in
By ECF                                      Defendant's letter at Dkt. No. 36. The Clerk of Court is respectfully
                                            directed to close Dkt. No. 34.
Hon. Lorna G. Schofield, U.S.D.J.
Thurgood Marshall
United States Courthouse                    Dated: August 21, 2020
40 Foley Square                                    New York, New York
New York, NY 10007


8., ^ TyishaRe:
Conference
             ChlncjY v. Capital One, N.A., No. 19-cv-06492: Request for pre-Motion
                Defendant's Refusal to Produce Rule 30(b)(6) Wiines. n"iStut.d Topic

Dear Judge Schofield:

         I   represent Plaintiff Tyisha Chancey   in the referenced litigation pending before your
Honor.

        I write pursuant to Rule III A I and C 3 of this Court's Individual Rules and procedures
for Civil Cases and Local Rule 37.2 of the Local Rules for the U.S. District Courts for the Southern
and Eastern Districts of New York to request a pre-motion conference.

         At I l:01 p.m. of the evening of August 17,2020, Defendant's attomey advised by e-mail
that Capital One N.A. would not produce a corporate witness pursuant to Fed. R. Civ. p. jO
                                                                                             16XO)
to testify about the frequency with which employees were terminated or not terminated based on
end of day Bank Branch close out activities or difficulties generally (the "Topic 3 Witness").

        The amended complaint alleges that Ms. Chancey's employment was pretextually
terminated based on her race or national origin by her Branch Manager, who syitematically
replaced all non-Hispanic Branch employees with Hispanic employees. The incident for whicir
Plaintiff was terminated related to end of day difficulties that she had in "closing out" one of the
two accounts (the "Vault Account") for which she was responsible. Defendant takes the position
that Ms. Chancey's employment was terminated for engaging in the practice of "force balancing,,,
in which an employee inserts a made-up number to balance an aciount, in this case the Vautt
Account. Defendant produced a witness and documents that support its position. plaintiff
challenges the veracity of the witness and the accuracy of the documenis relied upon. Ms. Chancey
specifically denies that she engaged in force balancing.
           Case 1:19-cv-06492-LGS Document 37
                                           34 Filed 08/21/20
                                                    08/18/20 Page 2 of 3


Law OrrtcE oF Sraulev Cxrnrrz
  Hon. Lorna G. Schofield. U.S.D.J.
  August 18,2020
  Page2


         In Plaintiffs view, the transactional      documentary evidence produced from a Bank
  program, the Electronic Joumal, does not support the Bank's claim that she ,,force
                                                                                            balanced.,,
  Disregarding Plaintiff s request to produce a Rule 30 (b) (6) witness to testify about Close-Out
  Difficulty Events - applicable to Plaintiff - Defendant offered to produce a witness to testify about
  the frequency with which employees were terminated in connection with determinations that
                                                                                                   they
  engaged in force balancing, an activity in which Plaintiff did not engage and for which
                                                                                            employees
  may be terminated.l

  Plaintiff Requires a Topic 3 Witness to
  Testifo about Close-Out Difficulty Events

          Plaintiff served a Rule 30 (b) (6) deposition notice on July 5, 2020 seeking a corporate
  designee to testify, among other things about Topic 3, the subject at issuein this letter-motion.2
  The discovery cut-off in this matter is August 24,2020. It has taken Defendant some time
                                                                                                  to
  identify corporate witnesses to testify on behalf of the Bank. Plaintifls counsel conferred with
 and e-mailed Defendant's counsel several times regarding the deposition including
                                                                                         most recently
 on Monday, August 10, 2020 followed by an August 12, 2O2O letter in which Plaintiff reiteratei
 that testimony is sought regarding Topic 3, the end of day close out process including
                                                                                            vaults/cash
 boxes 4,36 and 37 , and, separately, buy-sell activities which are pertinent to the closelout process.
 Plaintiff noted in the August l2th letter that "Topic 3 encompasses incidents relating to end-of-day
 close outs (alleged "Close-Out Difficulty Events"). Plaintilf seeks testimony ,.guiding
                                                                                              incidents
 in which Capital One terminated or did not terminate employees involved in Close-Out
 Difficulty Events, the activity for which Plaintiff was in fact termlnated. Defendant,s August lTth
 e-mail communicated the Bank's refusal to offer a witness to testify about its policy about-whether
 to terminate employees who engaged in the activities that gave rise to Plaintifis termination.
                                                                                                This
 letter-motion followed.

         At Plaintifls request, Defendant  agreed to produce a witness to testify about certain
 specific end-of-day close-out problems that Ms. Chancey encountered earlier in t-he year that
                                                                                               her
 employment was terminated. The witness, Ronnie Shary, is the Principle process Manager -
                                                                                             Cash

 I Defendant
              references an August 2l,2O2O incident involving o'force balancing,, in the August
                                                                                                  lTth
 e-mail. This incident has nothing to do with Plaintiff, who did not participateln it and did
                                                                                              not
 engage in force balancing. The incident that gave rise to Ms. Chancey's pretextual
                                                                                       termination was
 an end of day Close-out Difficulty Event that occurred on December 21,2016.
 2
   A May 18,2O2O letter to Defendant's counsel stated that "[y]ou have agreed to discuss with your
 client whether there are any documents relating to Capital One employ.". terminated and not
 terminated for violating Capital One's protocols regarding cash drawer reconciliation.,, Emphasis
 in original. A June 24,2020 e-mail to Defendant's counsel stated that Plaintiff seeks.,[d]ocuments
 re other persons not terminated with close-out discrepancies." This issue has been froni
                                                                                             and center
 in this case from the beginning of the litigation. Plaintiff should not be cut off from
                                                                                         discovery
 regarding the consequences of the mistake for which she was actually terminated.
            Case 1:19-cv-06492-LGS Document 37
                                            34 Filed 08/21/20
                                                     08/18/20 Page 3 of 3


Law OrrtcE oF SraNlev CxrNrrz
  Hon. Loma G. Schofield. U.S.D.J.
  August 18,2020
  Page 3



  Operations, it is believed, of the New York Region. We believe that Mr. Sharp is knowledgeable
  about end-of-day Close-Out Difficulty Events, buy-sell transactions, in which Bank Teller's
  withdraw funds for use, also factually relevant here, and "force balancing," in which Defendant
  falsely accused Plaintiff of engaging. All these functions, in which Mr. Sf,arp is believed to
                                                                                                 have
  expertise are pertinent to Plaintiff s allegations and Defendant's defenses.

          I asked Defendant's counsel if Capital One would produce Mr. Sharp as the Rule 30 (b)
  (6) witness to testifu about Topic 3, and was told no. Defendant is free to produce any witness
  that it deems appropriate, however, it does not appear that producing such a witness ,,is not
  proportional to the case," as claimed by Defendant. A knowledgeable "Topic 3" witness is crucial
  to Plaintifls claims - and Defendant's good faith defenses and the production of such a witness
                                                              -
  is not burdensome nor disproportionate to the case, as alleged by Defendant .


                                               Respectful   ly Submitted,


                                               >\."K-h)"\,
                                               Stanley   Chinitz )                        \
  cc:      Simone R.D. Francis, Esq.
           Kelly M. Cardin, Esq.
